Title: To James Madison from John Armstrong, 8 October 1813
From: Armstrong, John
To: Madison, James


Dear Sir,S.h. 8th. Oct. 1813.
Your last favor of the 29th. of Sept. was received a day or two ago. I am glad to find that the state of the treasury will be such as to enable it to meet our claims upon it. To check the impulse given to the campaign at the present moment would be ruinous. The Dep. paymaster Gen. has been here and distributed the funds (70,000$) of which he was possessed. Our expences at present are great. If we succeed against Kingston, I shall dismiss the Mil. Brigade assembled near this place. If we can go on to our second object, by our own proper means, I shall dismiss also that assembled at Plattsburg. I have thought that as the enemy’s fleet is now at Halifax, the force at Norfolk may be safely diminished. I accordingly enclose a letter to Gen. Taylor to that effect leaving a blank for the number to be retained in Service. My own opinion is, that this need not exceed 1500 men. At N. Y. we have not more. If this opinion meet your own, I must beg you to fill the blank with that number & forward the letter to the General. If a greater number be necessary or a less sufficient, it can be inserted.
Our troops from the west end of the Lake have not yet arrived. They were assailed by a storm which handled them roughly. We have however no accounts of any loss of lives. Wilkinson arrived here on Monday last, leaving the direction of the flotilla to Boyd. This day has been favorable to their progress & to save time, they are directed to cross the Lake to Peninsula point and proceed thence to Grenadier Island. The corps here will move on the 10th. Wilkinson was ill at Fort George and is again ill. This climate seems to be very unfriendly to our commanding generals. I know not how discreet it may be, but under the circumstance of the General’s indisposition (which fatigue & exposure to a variety of weather may encrease) I have determined to accompany the army.
I have answered the Oneida address and have invited them to give us their services in reducing Canada.
Yeo is now in Kingston. With the truest respect, I am Dear Sir, Your faithful and Obdt. Servt
John Armstrong.
